Citation Nr: 0937434	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of a reduction of the disability rating for 
service-connected bilateral hearing loss from 40 percent 
disabling to noncompensable, effective November 1, 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1978 to 
February 1979.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, decreasing the Veteran's disability 
evaluation for bilateral hearing loss from 40 percent 
disabling to noncompensable.  In September 2007, the Veteran 
submitted a notice of disagreement and subsequently perfected 
his appeal in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In March 2009, the RO received a second VA Form 9 from the 
Veteran, which requested a hearing before the Board at his 
local RO.  Due process concerns require that the case be 
remanded to the RO for the scheduling of a hearing before the 
Board.  See 38 C.F.R. § 20.700(a) (2008).

Accordingly, the case is REMANDED for the following action:

The Veteran must be scheduled for a Travel 
Board hearing before the Board.  The 
Veteran and his representative must be 
provided proper notice of the date and 
time of the scheduled hearing.  This 
notification must be documented in the 
claims file.  After the hearing has been 
held, or if the Veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the claims folder 
should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

